Exhibit 99.1 CONTACT:James McCabe (914) 461-1300 RELEASE DATE:September 23, 2008 FOR IMMEDIATE RELEASE WHX CORPORATION EXTENDS EXPIRATION DATE OF RIGHTS OFFERING TO THURSDAY, SEPTEMBER 25, 2008 PROCEEDS FROM THE RIGHTS OFFERING EXPECTED TO BE APPROXIMATELY $149 MILLION White Plains, New York – September 23, 2008 – WHX Corporation (Pink Sheets: WXCP.PK) (the “Company”) announced today that it will be extending the expiration date of its subscription rights offering of common stock, par value $0.01 per share, to 5:00 P.M., Eastern Time, on Thursday, September 25, 2008.The rights offering was to expire on
